By the Court.
— The defendant below, wTas under no legal obligation to pay the sum demanded. If liable at all, it is because he wras under a moral obligation to pay, and being under such obligation, he made an express promise; for a mere moral obligation will not raise an implied promise.* The plaintiff below having released and discharged the debt, on the consideration of the defendant’s having assigned all his real and personal property to his creditors, of whom the plaintiff was one, and who received his proportion thereof, it would be going great lengths to say that a moral obligation remained. But admitting it did, evidence of an express promise wras not made out; giving out in conversation that he intended to pay when he wras able, or when it was convenient, is too loose; the action cannot be sustained.
Judgment reversed.

See Bul. 147 Esp. Dig. 95, 2East,506,